

116 HR 6899 IH: Know Your Housing Rights Act of 2020
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6899IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Ms. Dean (for herself, Ms. Waters, and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require Federal agencies to develop and provide notice to tenants of housing relief provided by Federal actions to respond to the COVID-19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Know Your Housing Rights Act of 2020.2.Notices regarding renter rights(a)NoticeNot later than the expiration of the 7-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development, the Secretary of Agriculture, the Secretary of Veterans Affairs, and the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation, at the direction of the Director of the Federal Housing Finance Agency, shall each establish a notice for renters of dwelling units owned by, assisted by, or subject to any mortgage held, made, insured, guaranteed, or securitized by such agency or enterprise, to inform such renters of any rights, relief, and assistance relating to occupancy in such dwelling units that is available under statutory, regulatory, and other actions in response to the emergency declared on March 13, 2020, by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.(b)ContentThe notice established pursuant to subsection (a) shall include a statement—(1)explaining the effect of the eviction moratorium in section 4024 of the CARES Act (Public Law 116–1136; 134 Stat. 492; 15 U.S.C. 9058) and the effects of any other moratoria or extensions of moratoria provided for, including that—(A)section 4024(b) of the CARES Act prohibits landlords of certain rental covered dwellings from initiating eviction proceedings for nonpayment of rent or other fees or charges or from charg[ing] fees, penalties, or other charges against a tenant relating to nonpayment of rent; and(B)such protections apply only during the 120-day period that began upon enactment of the CARES Act (March 27, 2020);(2)that the moratorium under the CARES Act does not terminate the tenant’s obligation to pay rent;(3)that tenants will owe any rental arrearages that accrue during the moratorium under the CARES Act; and(4)that tenants are encouraged to contact their landlord if they are having trouble paying their rent.(c)TermsEach of the Secretaries specified in subsection (a) and each of the enterprises specified in such paragraph, at the direction of the Director of the Federal Housing Finance Agency, shall—(1)make the notice established pursuant to subsection (a) available on the internet, on a website of such agency or enterprise, in a readily available, publicly accessible, and user-friendly manner, not later than the expiration of the 7-day period beginning on the date of the enactment of this Act;(2)develop a version of such notice for public housing agencies and owners of rental dwelling units described in subsection (a) not later than the expiration of the 7-day period beginning on the date of the enactment of this Act to provide to tenants of such dwelling units; and(3)require such public housing agencies and owners to provide such notice to tenants of such dwelling units, not later than the expiration of the 7-day period that begins upon development of such notice pursuant to paragraph (2), by electronic mail, traditional mail, and posting in common areas of multifamily structures containing such dwelling units.(d)Other requirementsAny notice established or developed pursuant to subsection (a) or (c) of this section shall comply with the following requirements:(1)Accessibility of noticesSuch notices shall inform renters that the notice is accessible, in at least all existing languages for which each such agency or enterprise currently has translations available, to individuals with limited English proficiency and people with disabilities, in accordance with Americans With Disabilities Act of 1990 and section 504 of the Rehabilitation Act 1973, and how to access the notice in such other languages.(2)Fair housing and anti-discriminationSuch notices shall inform renters of their rights under the Fair Housing Act, including describing how renters can file fair housing complaints and informing them of Fair Housing Initiative Program and Fair Housing Assistance Program grantees in the area.(3)Housing counselingSuch notices shall inform renters of housing counseling agencies in the area that are approved by the Department of Housing and Urban Development.